J-S32045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TERI L. EYLER                            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
              v.                          :
                                          :
 PAUL GLADHILL AND LORRAINE               :
 GLADHILL                                 :
                                          :       No. 1965 MDA 2017
                    Appellees             :


              Appeal from the Order Entered December 13, 2017
               in the Court of Common Pleas of Franklin County
                       Civil Division at No.: 2015-4718


BEFORE:    PANELLA, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 03, 2018

      Appellant, Teri L. Eyler, appeals from the order granting the motion for

summary judgment of Appellees, Paul Gladhill and Lorraine Gladhill, in this

landlord-tenant negligence action. Specifically, she claims that the trial court

erred when it held that the evidence did not establish that Appellees had

breached a duty of care owed to Appellant. We affirm.

      We take the factual and procedural history in this matter from our

review of the certified record. On March 25, 2015, Appellant fell down the

basement stairs of the residence that she rented from Appellees. Appellant

had observed the condition of the stairs during her initial walkthrough of the

premises prior to leasing it, and had used them often prior to the fall while

living in the home. (See Appellant’s Deposition, 4/20/17, at 15, 18). On

December 31, 2015, Appellant filed a complaint alleging that Appellees

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S32045-18



negligently breached their duty as landlords to maintain the basement stairs

in a safe and usable condition with adequate lighting and handrails.

       The parties completed discovery, and, on September 14, 2017,

Appellees filed a motion for summary judgment, arguing that the evidence did

not establish that they had breached a duty of care owed to Appellant. The

trial court granted Appellees’ motion for summary judgment on December 13,

2017. This timely appeal followed.1

       Appellant raises one question on appeal: “[Whether] genuine issues of

material fact exist as to whether [Appellees] owed [Appellant] a duty of care

and breached that duty causing [Appellant’s] injuries?” (Appellant’s Brief, at

3) (unnecessary capitalization omitted).

       In her issue, Appellant claims that the trial court erred in granting

Appellees’ motion for summary judgment. (See id. at 8-11). She concedes

that generally out of possession landlords are not liable for injuries suffered

by their tenant, but claims that Appellees should nevertheless be liable

because they had reason to know of the defect.        (See id. at 8-9).    We

disagree.

       Our standard of review of an order granting summary judgment is well

settled.

            As has been oft declared by this Court, summary judgment
       is appropriate only in those cases where the record clearly
____________________________________________


1 Pursuant to the trial court’s order, Appellant filed her statement of errors
complained of on appeal on January 4, 2018. The trial court entered its
opinion on January 23, 2018. See Pa.R.A.P. 1925.

                                           -2-
J-S32045-18


     demonstrates that there is no genuine issue of material fact and
     that the moving party is entitled to judgment as a matter of law.
     When considering a motion for summary judgment, the trial court
     must take all facts of record and reasonable inferences therefrom
     in a light most favorable to the non-moving party. In so doing,
     the trial court must resolve all doubts as to the existence of a
     genuine issue of material fact against the moving party, and, thus,
     may only grant summary judgment where the right to such
     judgment is clear and free from all doubt.

           On appellate review, then, an appellate court may reverse
     a grant of summary judgment if there has been an error of law or
     an abuse of discretion. But the issue as to whether there are no
     genuine issues as to any material fact presents a question of law,
     and therefore, on that question our standard of review is de novo.
     This means we need not defer to the determinations made by the
     lower tribunals. To the extent that this Court must resolve a
     question of law, we shall review the grant of summary judgment
     in the context of the entire record.

High v. Pennsy Supply, Inc., 154 A.3d 341, 345 (Pa. Super. 2017), appeal

denied, 171 A.3d 1287 (Pa. 2017) (citations omitted).

     The elements necessary to plead an action in negligence are: (1)
     the existence of a duty or obligation recognized by law; (2) a
     failure on the part of the defendant to conform to that duty, or
     breach thereof; (3) a causal connection between the defendant's
     breach and the resulting injury; and (4) actual loss or damage
     suffered by the complainant. [See] Orner v. Mallick, 515 Pa.
132, 135, 527 A.2d 521, 523 (1987).

           In Pennsylvania, a landlord out of possession, in most
     instances, is not responsible for injuries suffered by third parties
     on the leased premises. However, as this Court has previously
     stated, this rule is subject to several exceptions.

                  A landlord out of possession may incur liability
           (1) if he has reserved control over a defective portion
           of the demised premises; (2) if the demised premises
           are so dangerously constructed that the premises are
           a nuisance per se; (3) if the lessor has knowledge of
           a dangerous condition existing on the demised
           premises at the time of transferring possession and
           fails to disclose the condition to the lessee; (4) if the


                                     -3-
J-S32045-18


             landlord leases the property for a purpose involving
             the admission of the public and he neglects to inspect
             for or repair dangerous conditions existing on the
             property before possession is transferred to the
             lessee; (5) if the lessor undertakes to repair the
             demised premises and negligently makes the repairs;
             or (6) if the lessor fails to make repairs after having
             been given notice of and a reasonable opportunity to
             remedy a dangerous condition existing on the leased
             premises.

       Henze v. Texaco, Inc., [508 A.2d 1200, 1202 (Pa. Super.
       1986)]. Our Supreme Court has elaborated on exception number
       three as follows.

                    A landlord out of possession is liable for
             resulting injuries if, when he leases premises, he
             conceals an existing dangerous condition on the land
             which he has reason to believe the tenant will not
             discover.    The liability of . . . [the landlords],
             therefore, is limited to hidden or concealed
             defects. . . .

Dorsey v. Cont’l Assocs., 591 A.2d 716, 718-19 (Pa. Super. 1991), appeal

denied, 612 A.2d 985 (Pa. 1992) (most citations omitted; emphasis in

original).

       In the instant case, Appellees did not retain control of the premises and

thus were landlords out of possession. (See Appellant’s Brief, at 6; Trial Court

Opinion, 12/13/17, at unnumbered page 4). The evidence also demonstrated

that the condition of the basement stairs, the lack of a handrail, and the

limited lighting, existed during Appellant’s initial walkthrough of the house

before she leased it and moved into the property.             (See Appellant’s

Deposition, at 15). Appellant has not set forth, nor has our review revealed,

any evidence that Appellees concealed any defect. See Dorsey, supra at

719.

                                      -4-
J-S32045-18



      Accordingly, we conclude that the trial court did not err or abuse its

discretion when it held that the evidence did not establish that Appellees

breached a duty of care owed to Appellant. See High, supra at 345. Because

Appellees were landlords out of possession, and because they did not conceal

any defects from Appellant when she leased the property, Appellees, as a

matter of law, are not liable for injuries caused by the condition of the stairs,

the lack of a handrail, or the limited lighting. See Dorsey, supra at 718-19.

Therefore, we agree that Appellees are entitled to summary judgment.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/03/2018




                                      -5-